Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2021 has been entered.
 
Response to Amendment
2.	Claims 1 and 11 have been amended. 
Response to Arguments
3.	Applicants arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendment (see art rejection below). 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 5, 7-11, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al (9,898,250) in view of Yu (2017/0178666).

Regarding claim 1 Williams teaches An information processing method (abstract: system that is capable of controlling multiple systems and/or speakers using voice commands; col 40 l. 1-4: computer method; fig 1; 16) comprising: 
acquiring audio data collected by at least one remotely-arranged audio collection device in a space, the audio data being generated based on sound from at least one audio source detected by the at least one audio collection device (abstract: system may receive a voice command from an input device; col 2 l. 33-40: voice controlled device; microphone; col 36 l. 64 – col 37 l. 5); 
analyzing the audio data to obtain an analysis result, the analysis result including audio characteristic information corresponding to the audio data (col 6 l. 33-56: voice signatures; speaker identification); 
detecting whether the audio data is generated by an audio source based on the audio characteristic information; determining whether the audio source includes a target col 6 l. 33-56 – specific user based on audio characteristics);
in response to determining that the audio source includes the target audio -2-Application No.15 813, 724Attorney Docket No. 00223.0047.OQUSsource, through an electronic apparatus: 
processing, a portion of the analysis result that corresponds to the target audio source to obtain a response result (abstract; col 2 l. 40-49: perform ASR on audio signals; voice-controlled device or another device…requested operation to be performed; col 2 l. 49-52; col 3 l. 1-3: system may send audio data to speakers in response to voice commands; col 6 l. 33-53; col 8 l. 36-37); 
acquiring, based on the response result, response information corresponding to a portion of the audio data that corresponds to the target audio source (col 6 l. 33-53; col 12 l. 34-67; col 13 l. 1-2; 35-38; 50-60 – obtaining system response for user) and
transmitting the response information to at least one audio output device for broadcasting (abstract: system receives voice commands and may determine speakers playing output audio in proximity to the voice commands; system may generate voice output and send output to the speakers; col 4 l. 62-64; col 22 l. 32-38; col 26 l. 46-50).

Williams teaches voice identification and user specific profiles for processing user commands and performing and outputting information based on the specific profile.  Williams does not specifically teach where Yu teaches
analyzing the audio data to obtain an analysis result, the analysis result including audio characteristic information corresponding to the audio data (56-57 acoustic information, features);
at a same time based on the audio characteristic information (56: an acoustic information comprising speech from multiple speakers is received. The utterances of multiple speakers talking simultaneously can be captured at a single microphone forming the acoustic information); 
in response to the audio data being generated by the at least two audio sources at the same time, determining whether the at least two audio sources include a target audio source based on the audio characteristic information (1: target speaker); 
in response to determining that the at least two audio sources include the target audio source, through an electronic apparatus: 
extracting and processing, a first portion of the analysis result that corresponds to the target audio source to obtain a response result (1; 3; 5; 20 – obtaining audio for target/traced speaker); 
controlling not to process a second portion of the analysis result that does not correspond to the target audio source (abstract; 1; 3-5; 20 – process portions of audio for target/traced speaker, and not other audio components), 
a time period between a beginning timestamp of the first portion and an ending timestamp of the first portion at least partially overlapping a time period between a beginning timestamp of the second portion and an ending -2-Application No.15 813, 724 Attorney Docket No. 00223.0047.OQUStimestamp of the second portion (1; 56 simultaneously
abstract; 1 target speaker; 3; 5; 20; 56-62; 
56: an acoustic information comprising speech from multiple speakers is received. The utterances of multiple speakers talking simultaneously can be captured at a single microphone forming the acoustic information.
57; the acoustic information is converted into acoustic features. The features can comprise multiple representations extracted during different methods. Exemplary methods include amplitude modulation spectrograph, relative spectral transform and perceptual linear prediction, mel-frequency, cepstral coefficients, and cochleagram response. Each methodology may be used to generate a different set of representations for the audio signal. For example, the representations may comprise representations associated with different frequency ranges within the audio signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Yu to determine a particular speaker when multiple speakers/sources are involved for an improved system and presenting a reasonable expectation of success in still identifying a particular user and their specific profile and preferences.



Regarding claim 5 Williams teaches The method according to claim 1, wherein acquiring the response information includes: searching in a relationship list between multiple response results and corresponding response information to obtain the response information corresponding to the portion of the audio data that corresponds to  (col 6 l. 33-56; col 12 l. 34-67 – processing audio/voice commands to determine response/action).

Regarding claim 7 Williams does not specifically teach where Yu teaches The method according to claim 1, wherein analyzing the audio data to obtain the analysis result includes: 
in response to the audio data being generated by the at least two audio sources, acquiring an identity characteristic of at least one of the at least two audio sources (56-57).
Rejected for similar rationale and reasoning as claim 1.


Regarding claim 8 Williams teaches The method according to claim 1, wherein analyzing the audio data to obtain the analysis result includes: 
extracting the audio characteristic information corresponding to the audio data (col 6 l. 33-53 teaching using audio characteristics to distinguish between users and user specific applications and responses).


Regarding claim 9 Williams teaches The method according to claim 1, wherein transmitting the response information to the at least one audio output device includes: 
transmitting the response information to one of the at least one audio output device that is closest to the at least one audio collection device among the at least one abstract: system receives voice commands and may determine speakers playing output audio in proximity to the voice commands; system may generate voice output and send output to the speakers; col 3 l. 26-29; col 4 l. 62-64; col 22 l. 32-38; col 26 l. 46-50).

Regarding claim 10 Williams teaches The method according to claim 1, wherein transmitting the response information to the at least one audio output device includes: 
transmitting the response information to one of the at least one audio output device that has a distance to the at least one audio collection device shorter than a distance threshold (col 3 l. 26-29: associate input devices with output devices based on proximity; col 29 l. 42-43).

Regarding claim 11 Williams and Yu teach An electronic apparatus comprising: 
a data acquisition circuit, configured to require remotely-generated audio data collected by at least one audio collection device in a space, the audio data being generated based on sound from at least one audio source detected by the at least one audio collection device; 
a processing circuit coupled to the data acquisition circuit and configured to: 
analyze the audio data to obtain an analysis result, the analysis result including audio characteristic information corresponding to the audio data; -4-Application No.15 813, 724 Attorney Docket No. 00223.0047.OQUS 
at a same time based on the audio characteristic information; 
in response to the audio data being generated by the at least two audio sources at the same time, determine whether the at least two audio sources include a target audio source based on the audio characteristic information; 
in response to determining that the at least two audio sources include the target audio source: 
extract and process a first portion of the analysis result that corresponds to the target audio source to obtain a response result; 
control not to process a second portion of the analysis result that does not correspond to the target audio source; and 
acquire, based on the response result, response information corresponding to a portion of the audio data that corresponds to the target audio source, a time period between a beginning timestamp of the first portion and an ending timestamp of the first portion at least partially overlapping a time period between a beginning timestamp of the second portion and an ending timestamp of the second portion; and 
an output control circuit coupled to the processing circuit and configured to transmit the response information to at least one audio output device for broadcasting, the at least one audio collection device { the at least one audio collection device - Ex  notes – the phrase appears to have been removed, based on similar amendments in claim 1},
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.


Claim 15 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 17 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.
Claim 18 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.
Claim 19 recites limitations similar to claim 9 and is rejected for similar rationale and reasoning.
Claim 20 recites limitations similar to claim 10 and is rejected for similar rationale and reasoning.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657